DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are pending and allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on October 12, 2021 (Claims) & November 8, 2021 (Specification).
The application has been amended as follows:
Para. [0097] of the specification amendment filed July 2, 2021 is amended to read as:
Therefore, in the present embodiment, a temperature of the distal end portion 21 is presumed to reach the threshold TH or more when an integrated value of power consumption for the predetermined period TT exceeds the integrated value threshold SpTH.
In Fig. 8, an integrated value of power consumption PS exceeds the integrated value threshold SpTH at time t1 and the control portion 40 then executes a predetermined process such as a process to stop operation of the voice coil motor 32 for a predetermined period. The control portion 40 executes the predetermined process and then, after the lapse of a predetermined period, executes the processes in Fig. 7 again.
Claim 11 is amended to read as:
The endoscope apparatus according to claim 1, wherein the power consumption of the device calculated in the processor is an integrated value of power consumption for a predetermined period, and the power consumption threshold is a value corresponding to the predetermined period.
Claim 13 is amended to read as:
The endoscope apparatus according to claim 1, wherein the processor is configured to detect a composite resistance value of a resistance value of the resistance component and a resistance value of the signal wire, and the processor is configured not to execute a predetermined process when the detected composite resistance value is a predetermined value or more.
Claim 16 is amended to read as:
The endoscope apparatus according to claim 1, wherein the device is included in an actuator provided in the distal end portion, and a predetermined process is a process to stop operation of the actuator.
Claim 18 is amended to read as:
The endoscope apparatus according to claim 1, wherein the device is included in a sensor provided in the distal end portion, and a predetermined process is a process to stop operation of the sensor.
Response to Arguments
Applicant’s arguments, see Page 11, filed July 2, 2021, with respect to the objections to the drawings and specification have been fully considered and are persuasive in light of amendments to the drawings and specification.
The objections to the drawings and specification have been withdrawn. 
Applicant’s arguments, see Page 11, filed July 2, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 4, 6-8 & 14-15 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 4, 6-8 & 14-15 have been withdrawn. 
Applicant’s arguments, see Pages 12-16, filed July 2, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-20 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-20 have been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A first relevant piece of prior art, Okawa et al. (US 2013/0265403), teaches an endoscope with an image pickup device mounted in a distal end of an insertion portion of the endoscope having a resistance component and a processor configured to: detect voltage of signal wires attached to the image pickup device, and stop power supply to the image pickup device when a detected voltage value is abnormal.
A second relevant piece of prior art, Sugawara (US 2013/0197308), teaches an endoscope apparatus with a distal ultrasonic vibrator wherein a determination unit determines if the voltage of the reflected power from the ultrasonic vibrator is greater than a threshold voltage and stops power to the ultrasonic vibrator if the threshold voltage has been exceeded.
A third relevant piece of prior art, Matsumaru (US 2013/0030248), teaches an endoscope with a distal imaging device wherein a regulator stops power to the imaging device when an abnormality unit detects a temperature
A fourth relevant piece of prior art, Fujimoto et al. (US 2012/0178992), teaches an endoscope with a distal CCD wherein a CPU is configured to stop power to the CCD when either an abnormal voltage or an overcurrent is detected.
Finally, Okawa et al., Sugawara, Matsumaru, Fujimoto et al., or any other prior art of record do not disclose, teach or suggest, alone or in combination, a processor configured to: 1) detect current supplied to a signal wire or detect voltage applied to the signal wire; 2) calculate power consumption from either voltage/current detected and resistance value information; and 3) stop power to the signal wire when the calculated power consumption exceeds a power consumption threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795